              Case 1:19-cv-08694-VM Document 48 Filed 07/10/20 Page 1 of 1
                            UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  DONA         J   RUM
                                     ain i

  - again -                                               Case No. 1:19-cv-08694 (VM)
                                                          VIA ECF
  CYRUS R VA CE JR in hi o i ial apa i
      ri A orn o h Co n o N
  Yor                                                     NOTICE OF APPEARANCE

  and

  MAZARS USA
                                        ndan




TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

        PLEASE TAKE NOTICE that the undersigned is admitted to this Court and appears herein

for defendant CYRUS R. VANCE, Jr., District Attorney for the County of New York. It is requested

that all papers in this action be served upon the undersigned at the address set forth below.

Dated: New York, New York
       July 10, 2020


                                                    s/Julieta V. Lozano
                                               Julieta V. Lozano
                                               Bar Number: JL6737
                                               Chief, Major Economic Crimes Bureau
                                               District Attorney of New York County
                                               80 Centre Street
                                               New York, New York 10013
                                               LozanoJ@dany.nyc.gov
                                               (212) 335-4025




                                                    1
